Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Control4 Corporation OTTAWA, Canada – April 13, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Intuitive Building Controls, Inc., has entered into a license agreement with Control4 Corporation that resolves litigation pending in the Eastern District of Texas. The terms of the agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
